Exhibit 10.1

 

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
("Amendment") is made and entered into this first day of March, 2016, by and
between BIOANALYTICAL SYSTEMS, INC., an Indiana corporation (the "Company"), and
Jacqueline M. Lemke ("Employee") to be effective March 7, 2016 (the"Effective
Date") .

 

Preliminary Statements:

 

A.           Employee is employed as the President and Chief Executive Officer
of the Company pursuant to that certain Second Amended and Restated Employment
Agreement entered into on July 1, 2014 (the "Agreement").

 

B.           In connection with certain Company expense reduction initiatives,
Employee has offered and the Compensation Committee has agreed to accept a
temporary decrease to certain of her compensation arrangements during the
Effective Term.

 

C.           The Company and Employee have mutually agreed to the amended terms
and conditions set forth below, which as of the Effective Date supersede all
terms and conditions in the Agreement to the contrary.

 

Agreement:

 

In consideration of the promises and mutual covenants and agreements contained
herein, the parties hereby agree as follows:

 

1.          Certain Defined Terms.  Capitalized terms which are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.

 

2.          Amendments to Agreement.  The Agreement is hereby amended as of the
Effective Date as follows:

 

2.1         Section 1.2.1 of the Agreement is amended to read in its entirety as
follows:

 

“Section 1.2.1. Salary.  BASi will pay Employee a base salary at a rate of
$23,400.00 per month through September 30, 2016 and thereafter at a rate of
$26,000.00 per month, in each case until adjusted by the Compensation Committee
of the Board of Directors. Base salary shall be paid in equal bi-weekly
installments in arrears.

 

2.2         Section 1.2.5 of the Agreement is amended to read in its entirety as
follows:

 

“Section 1.2.5. Commuting Allowance. Commencing October 1, 2016 and continuing
until such time, if ever, that Employee relocates to West Lafayette, Indiana,
Employee shall be entitled to receive a commuting allowance of $1,400.00 per
month.”

 

3.          Additional Agreement. Notwithstanding anything in the Agreement to
the contrary, the Company and Employee agree that entry into, and compliance
with the terms of, this Amendment shall not constitute “good reason” for
purposes of a termination by Employee for “good reason” under Section 4.1 of the
Agreement.

 

 

 

 

4.          No Other Amendments.  Except to the extent specifically superseded
above, all other terms and conditions of the Agreement shall remain in effect
and shall be unaffected by this Amendment.

 

5.          Miscellaneous.  This Amendment shall be governed by the laws of the
State of Indiana, without regard to conflicts of law principles.  This Amendment
may be executed in multiple counterparts, each of which shall constitute an
original and all of which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and the Employee have executed, or caused to be
executed, this Amendment as of the day and year first written above.

 

 "COMPANY"   "EMPLOYEE"       Bioanalytical Systems, Inc.           By: /s/
David Omachinski   /s/ Jacqueline M. Lemke   David Omachinski     Jacqueline M.
Lemke   Chairman of the Compensation Committee     President and Chief Executive
Officer

 



 

